Exhibit 10.1

 
ASSIGNMENT OF OIL AND GAS LEASE


KNOW ALL MEN BY THESE PRESENTS: That the undersigned, hereinafter called
"Assignor", for and in consideration of One Dollar ($1.00) and other valuable
consideration, the receipt of which is hereby acknowledged, does hereby sell,
assign, transfer and set over unto QUEST OIL CORPORATION, hereinafter called
"Assignee", all of Assignor’s interest including but not limited to 100% working
interest equal to 87.5% NRI, in the following described oil and gas lease:


An Oil and Gas Lease from Clyde L. Shinkle, Nancy Ann Glover formerly Nancy Ann
Shinkle, Michael James Shinkle and Darleen Raulston, as Lessors, and W. A.
Walker, as Lessee, dated July 15, 2004, recorded in Book 50 at Page 505of the
Register of Deeds Office, Greenwood County, Kansas, covering the following
described property:


SEE EXHIBIT “A” ATTACHED HERETO


together with the rights incident thereto and the personal property thereon,
appurtenant thereto, or used or obtained in connection therewith.


This Assignment is effective the 1st  day of September, 2006, at 12:01 a.m.


Assignor is assigning all operations of the leasehold to Assignee as of the
effective date hereof.


All ad valorem taxes attributable to the interest assigned for years prior to
2006 shall be paid by Assignor and 2006 taxes shall be prorated to the effective
date. Assignor shall pay Assignee for Assignor’s pro rata share upon receipt of
notice of the amount of the 2006 taxes.


Assignor shall pay all leasehold expenses attributable to Assignor’s assigned
interest and receive all proceeds of sales up to the effective date. Assignor
shall indemnify and hold Assignee harmless from all claims of whatever kind,
including costs, expenses and attorney fees arising out of the assigned interest
and Assignor’s operations prior to the effective date.


And for the same consideration the Assignor covenants with the Assignee, its
successors or assigns: That the Assignor is the lawful owner of and has good
title to the interest above assigned in and to said lease, estate, rights and
property, free and clear from all liens, encumbrances or adverse claims; That
said lease is a valid and subsisting lease on the land above described, and all
rentals and royalties due thereunder have been paid and all conditions necessary
to keep the same in full force have been duly performed, and that the Assignor
will warrant and forever defend the same against all persons whomsoever,
lawfully claiming or to claim the same.


EXECUTED THIS 12th day of September, 2006.


 
/s/ W.A. Walker
________________________________
W. A. WALKER